Case: 17-13025   Date Filed: 02/19/2020   Page: 1 of 42


                                                                   [PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-13025
                     ________________________

               D.C. Docket No. 3:16-cv-00195-RV-CJK



AMANDA KONDRAT'YEV,
ANDREIY KONDRAT'YEV,
ANDRE RYLAND,
DAVID SUHOR,

                                                        Plaintiffs - Appellees,

                                 versus

CITY OF PENSACOLA, FLORIDA,
ASHTON HAYWARD,
Mayor,
BRIAN COOPER,

                                                    Defendants - Appellants.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                          (February 19, 2020)

                 ON REMAND FROM THE
           SUPREME COURT OF THE UNITED STATES
               Case: 17-13025       Date Filed: 02/19/2020      Page: 2 of 42


Before NEWSOM and HULL, Circuit Judges, and ROYAL, ∗ District Judge.

NEWSOM, Circuit Judge:

       This is Pensacola Cross Case 2.0.

       In September 2018, relying on our earlier decision in American Civil

Liberties Union of Georgia v. Rabun County Chamber of Commerce, Inc., 698

F.2d 1098 (11th Cir. 1983), we affirmed a district court’s decision ordering the

removal of a 34-foot Latin cross from the City of Pensacola’s Bayview Park on the

ground that the City’s maintenance of the cross violated the First Amendment’s

Establishment Clause. Kondrat’yev v. City of Pensacola, 903 F.3d 1169, 1171–72

(11th Cir. 2018), cert. granted, judgment vacated, 139 S. Ct. 2772 (2019). The

City subsequently filed a petition for certiorari in the Supreme Court. While the

City’s petition was pending, the Supreme Court decided American Legion v.

American Humanist Association, holding that a 32-foot Latin cross on public land

in Bladensburg, Maryland does not violate the Establishment Clause. 139 S. Ct.

2067, 2074, 2077 (2019). The following week, the Supreme Court granted the

City’s petition for certiorari in this case, vacated our earlier decision, and

remanded for further consideration in light of American Legion. Kondrat’yev, 139

S. Ct. 2772.



∗
 Honorable Charles Ashley Royal, United States District Judge for the Middle District of
Georgia, sitting by designation.
                                               2
              Case: 17-13025     Date Filed: 02/19/2020    Page: 3 of 42


      Having carefully reviewed the American Legion opinion—or more

accurately opinions (there are seven of them)—and having considered the parties’

supplemental briefing, we now hold (1) that we remain bound by Rabun to

conclude that plaintiffs have (or at least one of them has) Article III standing to

challenge Pensacola’s maintenance of the Bayview Park cross, but (2) that

American Legion abrogates Rabun to the extent that the latter disregarded evidence

of “historical acceptance” and instead applied Lemon v. Kurtzman, 403 U.S. 602

(1971), and, further, that when American Legion—rather than Rabun—is applied,

the cross’s presence on city property doesn’t violate the Establishment Clause.

                                           I

                                          A

      The facts underlying our case, of course, remain unchanged. In 1941, the

National Youth Administration erected a wooden cross in the eastern corner of

Pensacola’s Bayview Park to be the “[f]ocal point” of what would become an

annual Easter sunrise program. The program itself was organized by the Pensacola

Junior Chamber of Commerce (a/k/a the “Jaycees”) and soon became a tradition,

with people gathering for Easter services during World War II to pray, among

other things, for “the divine guidance of our leaders” and for faith to “see through

the . . . dark days of war.” The services continued following the war, and in 1949




                                           3
              Case: 17-13025     Date Filed: 02/19/2020     Page: 4 of 42


the Jaycees built a small stage—or “bandstand”—immediately in front of the cross

to serve as a “permanent home” for the annual program.

      In 1969, the Jaycees replaced the original wooden cross with the 34-foot

concrete version at issue in this case. The new cross was dedicated at the 29th

annual Easter sunrise service. The Jaycees later donated the cross to the City,

which continues to light and maintain it at a current cost of around $233 per year.

Although the cross is only one of more than 170 monuments scattered throughout

Pensacola’s parks, it is one of only two—and the only religious display—located in

Bayview Park. Over the years, the cross has continued to serve as the location for

an annual Easter program, but it has also been used for other purposes, including as

a site for remembrance services on Veterans and Memorial Days, at which

attendees place flowers near it in honor of loved ones overseas and in memory of

those who have died fighting in service of the country.

                                           B

      The Bayview Park cross (in one iteration or another) stood in the same

location for more than 75 years, essentially without incident, before the plaintiffs

in this case filed suit asserting that the cross’s presence on city property violates

the First Amendment’s Establishment Clause.

      The parties filed dueling summary judgment motions. The district court

granted plaintiffs’ motion, held that the City’s maintenance of the cross violated


                                           4
                Case: 17-13025    Date Filed: 02/19/2020   Page: 5 of 42


the Establishment Clause, and ordered the cross removed. On appeal, this Court

affirmed. In so doing, we concluded that we were bound by our earlier decision in

American Civil Liberties Union of Georgia v. Rabun County Chamber of

Commerce, Inc., 698 F.2d 1098 (11th Cir. 1983), in two respects—first, to

conclude that the plaintiffs here (or at least one of them) had Article III standing to

challenge Pensacola’s maintenance of the Bayview Park cross, and second, to hold

that the cross violated the Establishment Clause. Kondrat’yev v. City of Pensacola,

903 F.3d 1169, 1173–74 (11th Cir. 2018), cert. granted, judgment vacated, 139 S.

Ct. 2772 (2019). The City thereafter filed a petition for certiorari in the Supreme

Court.

         While the City’s petition was pending, the Supreme Court decided American

Legion v. American Humanist Association, holding—as already noted—that a 32-

foot tall Latin cross on public land in Bladensburg, Maryland does not violate the

Establishment Clause. 139 S. Ct. 2067, 2074, 2077 (2019). We’ll take a deeper

dive later, but for present purposes, it suffices to say that American Legion did two

important things.

         First, as we will explain, it jettisoned Lemon v. Kurtzman, 403 U.S. 602

(1971)—at least for cases involving “religious references or imagery in public

monuments, symbols, mottos, displays, and ceremonies”—in favor of an

“approach that focuses on the particular issue at hand and looks to history for


                                           5
              Case: 17-13025     Date Filed: 02/19/2020    Page: 6 of 42


guidance.” American Legion, 139 S. Ct. at 2081–82 & n.16, 2087 (plurality); see

also id. at 2097 (Thomas, J., concurring in the judgment) (agreeing that Lemon

does not apply to religious-display cases); id. at 2101–02 (Gorsuch, J., concurring

in the judgment) (same).

      Second, informed by “four considerations”—which, again, we’ll explore in

greater detail—the Supreme Court adopted what it called “a strong presumption of

constitutionality” for “established, religiously expressive monuments, symbols,

and practices.” Id. at 2085 (opinion of the Court). The Court described the

pertinent considerations as follows: (1) that “identifying the[] original purpose or

purposes” of a longstanding monument “may be especially difficult”; (2) that “as

time goes by, the purposes associated with an established monument, symbol, or

practice often multiply”; (3) that “the message conveyed” by the monument

likewise “may change over time”; and (4) that “when time’s passage imbues” a

religious monument with “familiarity and historical significance, removing it may”

appear “hostile” (rather than neutral) toward religion. Id. at 2082–85 (alteration

adopted) (quotation omitted).

      As already explained, just a week after issuing its decision, the Supreme

Court granted the City’s petition for certiorari in this case, vacated our earlier




                                           6
                 Case: 17-13025    Date Filed: 02/19/2020      Page: 7 of 42


decision, and remanded for further consideration in light of American Legion. 139

S. Ct. 2772. 1

                                             II

       In relevant part, the First Amendment states that “Congress shall make no

law respecting an establishment of religion . . . .” U.S. Const. amend. I. Although

by its terms the Establishment Clause applies only to Congress, and although

available historical evidence indicates that it was originally understood as a

federalism-based provision designed to prevent the federal government from

interfering with state and local decisions about church-state relations, the Supreme

Court has since made clear that, as “incorporated” through the Fourteenth

Amendment, the Clause protects individual rights against state and local

interference. See, e.g., Everson v. Bd. of Educ. of Ewing Twp., 330 U.S. 1, 15

(1947). The question here, therefore, is whether the City’s maintenance of the

Bayview Park cross constitutes a prohibited “establishment of religion.”

                                             A

       Before considering the merits of plaintiffs’ Establishment Clause claim, we

must first address the question of their standing to sue, which the City disputes.

See, e.g., Dillard v. Chilton Cty. Comm’n, 495 F.3d 1324, 1330 (11th Cir. 2007)



1
 As this appeal comes to us following a grant of summary judgment, our review is de novo. See
Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007).
                                              7
               Case: 17-13025      Date Filed: 02/19/2020   Page: 8 of 42


(“[S]tanding is a threshold jurisdictional question which must be addressed prior to

and independent of the merits of a party’s claims.”) (quotation omitted).

       If we were writing on a clean slate, we might well agree with the City’s

contention that plaintiffs lack standing here. But we are not—and so we cannot.

As we explained in our initial opinion, we conclude that our standing analysis is

controlled by this Court’s earlier decision in Rabun, which considered facts nearly

indistinguishable from those here. Kondrat’yev, 903 F.3d at 1172–74. And

because the Supreme Court’s decision in American Legion doesn’t address

standing one way or another, the standing analysis from our original

opinion . . . well . . . stands.

       We’ll briefly recap, then, what we said there: In Rabun, with the approval of

the Georgia Department of Natural Resources, the Rabun County Chamber of

Commerce erected an illuminated 35-foot Latin cross in Black Rock Mountain

State Park. 698 F.2d at 1100–01, 1101 n.1. Like the Bayview Park cross at issue

here, the Black Rock Mountain cross replaced a similar monument that had stood

for a number of years but had fallen into disrepair, and like the Bayview Park

cross, it was dedicated at an annual Easter sunrise service. Id. at 1101. The ACLU

of Georgia and five named individuals sued, claiming that the Establishment

Clause forbade the Black Rock Mountain cross’s presence on state-owned land.

Id. at 1102.


                                            8
              Case: 17-13025     Date Filed: 02/19/2020    Page: 9 of 42


      The defendants contended that the plaintiffs lacked standing under the

Supreme Court’s then-recent decision in Valley Forge Christian College v.

Americans United for Separation of Church and State, Inc., 454 U.S. 464 (1982).

In Valley Forge, a nonprofit organization and four of its employees had sued to

prevent the transfer of federal land to a religious institution. Id. at 468–69. The

Third Circuit held that the plaintiffs had standing based on the “shared

individuated right to a government that ‘shall make no law respecting the

establishment of religion.’” Americans United for Separation of Church & State,

Inc. v. U.S. Dep’t of Health, Ed. & Welfare, 619 F.2d 252, 261, 265 (3d Cir. 1980),

rev’d sub nom. Valley Forge, 454 U.S. 464. The Supreme Court rejected that

theory, finding that such “generalized grievances” are insufficient to confer

standing, and further stated that Establishment Clause plaintiffs who can’t identify

a personal injury “other than the psychological consequence presumably produced

by observation of conduct with which one disagrees” lack the injury necessary to

support Article III standing. Valley Forge, 454 U.S. at 483, 485–86 (quotation

omitted). Relying on Valley Forge, the defendants in Rabun insisted that none of

the plaintiffs there had standing to sue. 698 F.2d at 1103. A panel of this Court

disagreed, holding, as relevant for present purposes, that the plaintiffs there had the

requisite standing. Id. at 1108–09, 1111.




                                            9
             Case: 17-13025     Date Filed: 02/19/2020    Page: 10 of 42


      While acknowledging that Valley Forge had “expressly held that the mere

‘psychological consequence presumably produced by observation of conduct with

which one disagrees’ is not a cognizable injury” for standing purposes, id. at 1103

(quoting Valley Forge, 454 U.S. at 486), the Rabun panel nonetheless concluded

that the plaintiffs before it had “demonstrated an individualized injury, other than a

mere psychological reaction,” id. at 1108. Specifically, the panel held that the

plaintiffs had sufficiently “allege[d] that they ha[d] been injured in fact because

they ha[d] been deprived of their beneficial right of use and enjoyment of a state

park.” Id. at 1103. Two of the plaintiffs, in particular, “demonstrated the effect

that the presence of the cross ha[d] on their right to the use of Black Rock

Mountain State Park both by testifying as to their unwillingness to camp in the

park because of the cross and by the evidence of the physical and metaphysical

impact of the cross.” Id. at 1108 (emphasis added). More particularly still, the

Rabun panel concluded, those two plaintiffs were “forced to locate other camping

areas or to have their right to use Black Rock Mountain State Park conditioned

upon the acceptance of unwanted religious symbolism.” Id. (emphasis added).

      As we read Rabun, therefore, it is not strictly necessary for an Establishment

Clause plaintiff to modify his behavior in order to avoid the alleged violation;

rather, it is enough that he claim to have suffered “metaphysical”—or as the Rabun

panel also called it, “spiritual”—injury and that his use of a public resource has


                                          10
             Case: 17-13025     Date Filed: 02/19/2020    Page: 11 of 42


been “conditioned upon the acceptance of unwanted religious symbolism.” Id.

Under Rabun’s expansive formulation, at least one of the plaintiffs in this case has

alleged sufficient injury to pass Article III muster. Andre Ryland testified that he

uses Bayview Park “many times throughout the year” and is “offended and feel[s]

excluded by . . . the Bayview Cross.” Although it doesn’t appear that Ryland (or

any other plaintiff for that matter) has taken any affirmative steps to avoid

encountering the cross, his “offen[se]” and “exclu[sion]” would seem to qualify as

the sort of “metaphysical” or “spiritual” injury that Rabun deems adequate.

Because Ryland has standing under Rabun, we needn’t consider whether the other

plaintiffs do. See, e.g., Watt v. Energy Action Educ. Found., 454 U.S. 151, 160

(1981).

      So in short, as we said before, this Court’s earlier decision in Rabun resolves

the standing issue here in plaintiffs’ favor. And absent en banc reconsideration or

Supreme Court reversal, we are obliged by our “prior panel precedent” rule to

follow it. See, e.g., Breslow v. Wells Fargo Bank, 755 F.3d 1265, 1267 (11th Cir.

2014) (“It is the firmly established rule of this Circuit that each succeeding panel is

bound by the holding of the first panel to address an issue of law, unless and until

that holding is overruled en banc, or by the Supreme Court.” (alteration adopted)

(quotation omitted)). Because the Supreme Court’s decision in American Legion




                                          11
               Case: 17-13025        Date Filed: 02/19/2020       Page: 12 of 42


didn’t address standing one way or another, Rabun continues to bind us, and we

are constrained to affirm the district court’s standing determination.2

       We turn then, to the merits of plaintiffs’ Establishment Clause claim.

                                                B

       We won’t bury the lede. Having reconsidered this case in light of American

Legion, we conclude (1) that the Supreme Court’s decision abrogates Rabun’s

analysis and holding with respect to the merits of the Establishment Clause

claim there and (2) that when American Legion (rather than Rabun) is applied,

Pensacola’s maintenance of the Bayview Park cross does not violate the First

Amendment.

                                                1

       Candidly—and respectfully—divining any sort of clear rule from the seven

separate opinions in American Legion is a challenge. (Much more on that later.)

But at least as it pertains to the continuing vitality of Rabun’s Establishment

Clause analysis and holding—and thus our own earlier Rabun-based determination


2
  To clarify, the mere fact that the Court decided the American Legion case on the merits does
not ipso facto indicate that it concluded that the plaintiffs there had Article III standing. One
would think it might, as standing is a jurisdictional issue that a court is obliged to consider sua
sponte, but the Supreme Court has rejected the suggestion that such implicit “drive-by
jurisdictional rulings” carry any “precedential effect.” Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 91 (1998). In American Legion, Justice Gorsuch (joined by Justice Thomas) filed a
separate concurrence contending that the plaintiffs there lacked Article III standing because the
“‘offended observer’ theory of standing has no basis in law” and clarifying that the Court’s “own
failure to consider standing c[ould not] be mistaken as an endorsement of it.” American Legion,
139 S. Ct. at 2098, 2100 (Gorsuch, J., concurring in the judgment).
                                                12
              Case: 17-13025    Date Filed: 02/19/2020    Page: 13 of 42


that the Bayview Park cross violated the First Amendment—American Legion

makes two things clear: (1) Lemon and its much-maligned three-part test no longer

govern Establishment Clause challenges to religious monuments and displays; and

(2) history and tradition play an important role in Establishment Clause analysis.

For reasons we will explain, those two (related) aspects of American Legion gut

Rabun’s merits analysis and thus fatally undermine the lone precedent that drove

our initial decision.

                                          a

      We begin with a summary of Rabun’s Establishment Clause analysis. The

panel in Rabun analyzed the Black Rock Mountain cross under Lemon’s three-part

test, which both parties there “agree[d]” supplied “the correct legal standard.”

Rabun, 698 F.2d at 1109. Lemon, the panel observed, asks “(1) [w]hether the

[challenged] action has a secular purpose; (2) [w]hether the ‘principal or primary

effect’ is one which neither ‘advances nor inhibits religion’; and (3) [w]hether the

action fosters ‘an excessive government entanglement with religion.’” Id. (quoting

Lemon, 403 U.S. at 612–13). “[I]f even one of these three principles is violated,”

the Rabun panel continued, “the challenged governmental action will be found to

violate the Establishment Clause.” Id. The panel concluded that the defendants

there had “failed to establish a secular purpose” for the Black Rock Mountain cross

and, therefore, “that the maintenance of the cross in a state park violate[d] the


                                          13
             Case: 17-13025     Date Filed: 02/19/2020    Page: 14 of 42


Establishment Clause of the First Amendment.” Id. at 1111. In closing, the panel

acknowledged that the cross had stood in the park “[f]or many years,” but held that

“‘historical acceptance without more’ does not provide a rational basis for ignoring

the command of the Establishment Clause that a state ‘pursue a course of

“neutrality” toward religion.’” Id. (quoting Comm. for Pub. Educ. & Religious

Liberty v. Nyquist, 413 U.S. 756, 792–93 (1973)).

      In our earlier opinion in this case, we followed Rabun right down the line—

as we were obliged to do. In particular, given the factual parallels between the

Black Rock Mountain and Bayview Park crosses—both 30-some-odd feet tall, both

erected by private organizations, both dedicated in conjunction with Easter

services, and both located on government property—we held that the latter, like the

former, violated the Establishment Clause. Kondrat’yev, 903 F.3d at 1174.

                                           b

      American Legion makes clear that Rabun’s Establishment Clause analysis—

and thus our own initial assessment of Pensacola’s Bayview Park cross—is no

longer good law, for two related reasons. We’ll examine them in turn.

                                           i

      For present purposes, perhaps American Legion’s clearest message is this:

Lemon is dead. Well, sort of. It’s dead, that is, at least with respect to cases

involving religious displays and monuments—including crosses. We count six


                                          14
             Case: 17-13025     Date Filed: 02/19/2020    Page: 15 of 42


clear votes for that proposition. For starters, Justice Alito’s plurality opinion

(joined by Chief Justice Roberts and Justices Breyer and Kavanaugh) pointedly

criticized Lemon and its many “shortcomings,” refused to apply it to the

Bladensburg cross, and ultimately rejected “efforts to evaluate [display] cases”

under it in favor of “a presumption of constitutionality for longstanding

monuments, symbols, and practices.” American Legion, 139 S. Ct. at 2080–82,

2081 n.16, 2087 (plurality). Justice Thomas authored a separate concurrence in

which he explained, as relevant here, that the plurality had “rightly rejected” the

“long-discredited” Lemon test as inapplicable to religious-display cases. Id. at

2097 (Thomas, J., concurring in the judgment). Indeed, he said that he would have

“take[n] the logical next step and overrule[d] the Lemon test in all contexts.” Id.

Justice Gorsuch (joined by Justice Thomas) also wrote separately; he similarly

described the “now shelved” Lemon test as a “misadventure” and agreed that the

plurality had correctly repudiated it. Id. at 2101–02 (Gorsuch, J., concurring in the

judgment). Six.

      Justice Kagan concurred in part. While “agree[ing] that rigid application of

the Lemon test does not solve every Establishment Clause problem,” she expressed

her continuing view that the “test’s focus on purposes and effects is crucial in

evaluating government action in this sphere” and therefore declined to join the




                                          15
             Case: 17-13025     Date Filed: 02/19/2020   Page: 16 of 42


portions of the plurality opinion expressly disclaiming Lemon—even if only, she

said, out of “an excess of caution.” Id. at 2094 (Kagan, J., concurring in part).

      Justice Ginsburg (joined by Justice Sotomayor) dissented without

mentioning Lemon one way or the other, either as applicable to religious-display

cases or more generally. Id. at 2103–13 (Ginsburg, J., dissenting).

      So again, that’s six Justices—Chief Justice Roberts and Justices Thomas,

Breyer, Alito, Gorsuch, and Kavanaugh—who have clearly rejected the

proposition that Lemon provides the appropriate standard for religious-display

cases like this one. So, for present purposes anyway, Lemon is indeed dead.

                                          ii

      Another thing that American Legion makes reasonably clear is that history

and tradition play a crucial role in Establishment Clause analysis. Justice Alito’s

plurality opinion (which, again, Chief Justice Roberts and Justices Breyer and

Kavanaugh joined) explained that post-Lemon cases “have taken a more modest

approach that focuses on the particular issue at hand and looks to history for

guidance.” American Legion, 139 S. Ct. at 2087 (plurality). The plurality opinion

also reiterated the more emphatic statement in Town of Greece v. Galloway, 572

U.S. 565 (2014), that “the Establishment Clause must be interpreted ‘by reference

to historical practices and understandings.’” American Legion, 139 S. Ct. at 2087

(plurality) (emphasis added) (quoting Town of Greece, 572 U.S. at 576). And in


                                          16
             Case: 17-13025     Date Filed: 02/19/2020    Page: 17 of 42


the same vein, noting that the Bladensburg cross had been in place for 90-some

years, the plurality opinion adopted a formal “presumption of constitutionality for

longstanding monuments, symbols, and practices.” Id. at 2074, 2081–82.

      Even while joining Justice Alito’s lead opinion in full, Justice Breyer

concurred separately to flesh out his position. He agreed that it was

“appropriate[]” to “look[] to history for guidance” but clarified that, in his view,

the Bladensburg cross’s constitutionality ultimately turned on “its particular

historical context and its long-held place in the community.” Id. at 2091 (Breyer,

J., concurring). He declined to embrace an all-encompassing “‘history and

tradition’ test that would permit any newly constructed religious memorial on

public land.” Id. In short, for Justice Breyer, the key seemed to be that the

Bladensburg cross had been there for a long time.

      Justice Kagan expressed a similar position. She too agreed that it is

important to “look[] to history for guidance” but declined to “sign on to any

broader statements about history’s role in Establishment Clause analysis.” Id. at

2094 (Kagan, J., concurring in part). Like Justice Breyer, Justice Kagan

emphasized the “longstanding”-ness of the Bladensburg cross. See id. And

indeed, Justice Kagan joined a portion of Justice Alito’s lead opinion stating that

“retaining established, religiously expressive monuments, symbols, and practices is

quite different from erecting or adopting new ones” and, further, that “[t]he


                                          17
              Case: 17-13025    Date Filed: 02/19/2020    Page: 18 of 42


passage of time gives rise to a strong presumption of constitutionality”—thereby

making a clear majority for both propositions. Id. at 2085 (opinion of the Court).

      So again, let’s pause briefly to count heads. At this point, we have five—

Justice Alito plus Chief Justice Roberts and Justices Breyer, Kagan, and

Kavanaugh—who have agreed, as a general matter, that courts considering

Establishment Clause challenges should at the very least “look[] to history for

guidance.” And perhaps more importantly for the disposition of our case, we have

the same five agreeing that an established religious display or monument is entitled

to a formal (and in one iteration “strong”) “presumption of constitutionality.”

      Justice Thomas’s and Justice Gorsuch’s concurring opinions round out the

story. Although Justice Thomas’s opinion was focused on other issues—

principally the notion that the Establishment Clause isn’t properly incorporated

against the states—there can be little doubt that he believes that history plays a

central (and probably decisive) role in Establishment Clause analysis. See, e.g., id.

at 2094–98 (Thomas, J., concurring in the judgment) (referring to practices “at the

founding,” “the historical characteristics of an establishment of religion,” and “our

Nation’s history and traditions”). So that, it seems, is six votes for history and

settled practice.

      And although he was concerned principally with standing, Justice Gorsuch

offered a few thoughts about the merits, as well. He began by noting with approval


                                          18
             Case: 17-13025      Date Filed: 02/19/2020    Page: 19 of 42


that Justice Alito’s lead opinion “relie[d] on a more modest, historically sensitive

approach” and “recogniz[ed] that ‘the Establishment Clause must be interpreted by

reference to historical practices and understandings.’” Id. at 2101–02 (Gorsuch, J.,

concurring in the judgment). Justice Gorsuch summarized the plurality opinion as

concluding that “what matters . . . is whether the challenged practice fits ‘within

the tradition’ of this country.” Id. at 2102. “I agree with all this,” he said, “and

don’t doubt that the monument before us is constitutional in light of the nation’s

traditions.” Id. Justice Gorsuch expressed some consternation with the plurality

opinion’s emphasis on a monument’s longstanding-ness; the way he saw it, “what

matters when it comes to assessing a monument, symbol, or practice isn’t its age

but its compliance with ageless principles.” Id. In any event, it’s clear that we can

count Justice Gorsuch a seventh vote for the relevance of history to Establishment

Clause analysis; if anything, he seems to have thought that the plurality hadn’t

gone quite far enough.

      That leaves only Justices Ginsburg and Sotomayor, whose dissent didn’t say

anything one way or the other about the propriety of consulting history, tradition,

or settled practice in assessing the Bladensburg cross’s constitutionality. See id. at

2103–13 (Ginsburg, J., dissenting).

      So, a final tally: We count seven votes for the proposition that history,

tradition, and settled practice must at the very least be consulted—for


                                          19
             Case: 17-13025     Date Filed: 02/19/2020   Page: 20 of 42


“guidance”—in deciding an Establishment Clause case, and five votes in favor of

granting a formal “presumption of constitutionality” to established religious

displays and monuments.

                                    *     *        *

      What does all this mean for Rabun—and for our own earlier reliance on

Rabun to invalidate Pensacola’s Bayview Park cross? In short, we think it means

that Rabun’s Establishment Clause analysis no longer controls and that we must

assess the cross’s constitutionality afresh under American Legion. As we

explained in our initial opinion, the panel in Rabun (1) applied Lemon and (2)

rejected historical practice as a reliable guide for Establishment Clause cases.

Kondrat’yev, 903 F.3d at 1173–74. In stark contrast, the Supreme Court in

American Legion made clear (1) that Lemon does not apply in religious-display

cases and (2) that history and tradition matter.

      When an intervening Supreme Court decision is “clearly on point” and

“clearly inconsistent” with preexisting Eleventh Circuit precedent, Garrett v. Univ.

of Ala. at Birmingham Bd. of Trs., 344 F.3d 1288, 1292 (11th Cir. 2003), “we are

bound to follow [the] Supreme Court,” Overlook Gardens Props., L.L.C. v. Orix

USA, L.P., 927 F.3d 1194, 1201 (11th Cir. 2019). We have little difficulty in

concluding that with respect to the applicability of Lemon and the relevance of

history, tradition, and settled practice, the Supreme Court’s decision in American


                                          20
                 Case: 17-13025   Date Filed: 02/19/2020   Page: 21 of 42


Legion is both “clearly on point” and “clearly inconsistent” with Rabun.

Accordingly, we conclude that Rabun is abrogated—not as to standing, see supra

at 8–12, but as to its Establishment Clause analysis and holding—and that we must

follow American Legion instead.

         When we apply American Legion rather than Rabun, we conclude that the

Bayview Park cross does not violate the Establishment Clause. Explaining why

will require a little bit of, well, explaining.

                                             2

         Applying American Legion is (as you’ve probably already sensed) easier

said than done; the Supreme Court’s splintered decision spans more than 80 slip-

opinion pages and comprises seven separate writings.3 But several principles do

emerge. Perhaps the clearest—alongside Lemon’s inapplicability to display cases

and history and tradition’s significance—is that “established” religious monuments


3
    From the syllabus:




                                             21
               Case: 17-13025        Date Filed: 02/19/2020        Page: 22 of 42


and displays are entitled to a formal “presumption of constitutionality.” Justice

Alito’s four-member plurality opinion, for instance, states that reviewing courts

should apply “a presumption of constitutionality for longstanding monuments,

symbols, and practices.” American Legion, 139 S. Ct. at 2081–82 (plurality).

Even more significantly, a portion of his opinion joined by Justice Kagan—and

thus representing the decision of the full Court—goes on to reiterate that “a strong

presumption of constitutionality” attaches to “established” monuments. Id. at 2085

(opinion of the Court). Clear enough.

       Far less clear from American Legion—but just as important to our

consideration of the Bayview Park cross’s constitutionality—is exactly how and

when this “strong presumption” arises and how and when it can be rebutted. We

turn, then, to those two issues. 4



4
  As our earlier summary indicates, it’s unclear exactly how (“established”-ness aside) history
and tradition (more generally) should be weighed in Establishment Clause analysis post-
American Legion. Compare, e.g., American Legion, 139 S. Ct. at 2087 (plurality) (“look[ing] to
history for guidance” in Establishment Clause cases), with, e.g., id. at 2091 (Breyer, J.,
concurring) (agreeing that it’s “appropriate[]” to “look[] to history for guidance,” but clarifying
that, in his view, the cross’s constitutionality ultimately turned on “its particular historical
context and its long-held place in the community”), and, e.g., id. at 2094 (Kagan, J., concurring
in part) (also agreeing that it’s important to “look[] to history for guidance,” but declining to
“sign on to any broader statements about history’s role in Establishment Clause analysis”), and,
e.g., id. at 2094–98 (Thomas, J., concurring in the judgment) (referring to practices “at the
founding,” the “historical characteristics of an establishment of religion,” and “our Nation’s
history and traditions”), and, e.g., id. at 2101 (Gorsuch, J., concurring in the judgment) (agreeing
that “the Establishment Clause must be interpreted by reference to historical practices and
understandings”). To the extent that history and tradition have a meaningful role to play, they
cut decisively in favor of the Bayview Park cross’s constitutionality for reasons that have been
explained elsewhere and that we needn’t repeat here. See Kondrat'yev, 903 F.3d at 1180–82
                                                22
               Case: 17-13025       Date Filed: 02/19/2020      Page: 23 of 42


                                               a

       First, how does the presumption of constitutionality arise? In embracing the

presumption, the Supreme Court highlighted “four considerations,” which, it said,

demonstrate “that retaining established, religiously expressive monuments,

symbols, and practices is quite different from erecting or adopting new ones.” Id.

To recap, those considerations are as follows: (1) that “identifying the[] original

purpose or purposes” of an established monument “may be especially difficult”;

(2) that “as time goes by, the purposes associated with an established monument,

symbol, or practice often multiply”; (3) that “the message conveyed” by the

monument “may change over time”; and (4) that “when time’s passage imbues” a

monument with “familiarity and historical significance, removing it may no longer

appear neutral” toward religion. Id. at 2082–85 (alteration adopted) (quotation

omitted).

       The trick is that the Supreme Court’s opinion sends mixed messages about

whether and to what extent the four “considerations” inform the operation of the

presumption. In particular, it’s not clear whether, by articulating the four

considerations, the Court intended to explain how and why it reached its

conclusion that the presumption should apply—or instead to prescribe a list of




(Newsom, J., concurring in the judgment) (chronicling and describing similar crosses on public
land, dating back at least as far as 1782).
                                              23
             Case: 17-13025     Date Filed: 02/19/2020    Page: 24 of 42


prerequisites that must obtain before the presumption applies. If the considerations

were just steps in the Court’s analysis, then the presumption will arise simply by

virtue of a religious display’s “established”-ness. If, on the other hand, the

considerations impose mandatory conditions—prerequisites—then the presumption

would seemingly arise only where all (or the balance?) of the four considerations

apply. Hence the question that confronts us: Does the presumption apply

categorically, to all established religious monuments, or only to those particular

monuments (even if established) that meet the four considerations? Our answer:

Hard to say. Happily, we needn’t resolve the uncertainty here because, either way,

we conclude that the presumption applies to the Bayview Park cross.

      In Freedom From Religion Foundation, Inc. v. County of Lehigh, the Third

Circuit recently opted for the first interpretation, holding that American Legion’s

presumption of constitutionality applies categorically to all established religious

displays and that it isn’t necessary for a particular monument to separately satisfy

all four considerations to qualify. 933 F.3d 275, 282 (3d Cir. 2019). That may

well be right; there’s certainly language in the Supreme Court’s opinion(s) that

leaves that impression. Perhaps most notably, the plurality introduced its

discussion of the considerations this way:

      For at least four reasons, the Lemon test presents particularly daunting
      problems in cases, including the one now before us, that involve the
      use, for ceremonial, celebratory, or commemorative purposes, of
      words or symbols with religious associations. Together, these
                                          24
             Case: 17-13025     Date Filed: 02/19/2020    Page: 25 of 42


      considerations counsel against efforts to evaluate such cases under
      Lemon and toward application of a presumption of constitutionality
      for longstanding monuments, symbols, and practices.
American Legion, 139 S. Ct. at 2081–82 (plurality) (footnote omitted). That

language—“cases . . . that involve” religious symbols, “such cases,” etc.—strongly

suggests that the presumption of constitutionality applies, categorically, to all

“longstanding monuments, symbols, and practices.” Id. That suggestion is

reinforced by the (full) Court’s discussion of the four considerations themselves,

which likewise implies that the presumption applies categorically and that the

considerations are not necessary prerequisites. The Court observed, for instance—

   1. that “these cases” (seemingly as a class) “often” (not invariably) concern
      monuments that were erected long ago and whose original purposes “may
      be” (not are) difficult to discern, id. at 2082 (opinion of the Court);

   2. that as time passes the purposes associated with an established monument
      “often” (not invariably) multiply and that the existence of multiple purposes
      is “more likely” (not certain) to occur in “such cases” (again, seemingly as a
      class), id. at 2082–83;
   3. that the message associated with such a monument “may” (not will) evolve
      over time, id. at 2084; and

   4. removing a longstanding and thus familiar monument “may” (not will)
      appear hostile, rather than neutral, toward religion, id. at 2084–85.

The Court (again, the full Court) then capped its discussion by stating that “[t]hese

four considerations show that retaining established, religiously expressive

monuments, symbols, and practices”—again, apparently as a class—“is quite

different from erecting or adopting new ones,” and that, accordingly, “[t]he


                                          25
                Case: 17-13025   Date Filed: 02/19/2020    Page: 26 of 42


passage of time gives rise to a strong presumption of constitutionality.” Id. at

2085.

        Now, in fairness, there is also language in American Legion that cuts the

other way—toward a conclusion that, in order to qualify for the presumption, a

particular monument must satisfy all (or at least the balance of the) four

considerations. For instance, the Supreme Court purported to “apply[] these

principles”—by which it seemed (?) to mean the considerations—to hold that “the

Bladensburg Cross does not violate the Establishment Clause.” Id. at 2089. And

in its concluding paragraph, the Court appeared to march through the

considerations, pretty methodically, with respect to the Bladensburg cross

specifically:

        The cross is undoubtedly a Christian symbol, but that fact should not
        blind us to everything else that the Bladensburg Cross has come to
        represent. [Considerations 1 and 2] For some, that monument is a
        symbolic resting place for ancestors who never returned home. For
        others, it is a place for the community to gather and honor all veterans
        and their sacrifices for our Nation. For others still, it is a historical
        landmark. [Considerations 2 and 3] For many of these people,
        destroying or defacing the Cross that has stood undisturbed for nearly
        a century would not be neutral and would not further the ideals of
        respect and tolerance embodied in the First Amendment.
        [Consideration 4]

Id. at 2090. Having assessed each of the considerations individually, the Court

concluded: “For all these reasons, the [Bladensburg] Cross does not offend the

Constitution.” Id.


                                           26
             Case: 17-13025     Date Filed: 02/19/2020    Page: 27 of 42


       In short, we think there are two plausible readings of American Legion—

one, which the City advocates and the Third Circuit has adopted, would apply a

presumption of constitutionality to any “established” religious monument; the

other, which plaintiffs advocate, would apply the presumption only to monuments

that separately satisfy the four considerations that the Supreme Court highlighted

in its decision. Fortunately, we conclude that we needn’t choose between these

two readings, because we are satisfied that the presumption attaches under either

one.

       On the City’s (and Third Circuit’s) categorical interpretation, the Bayview

Park cross plainly qualifies—the cross is “established” (given its age, whether

deemed to be roughly 50 or roughly 75 years old), “religiously expressive” (it’s a

cross), and a “monument” or “symbol.” See id. at 2085. Enough said.

       Although it takes a bit of unpacking, we’re also satisfied that the

presumption attaches even if American Legion’s four considerations are necessary

preconditions. First, here, as is “often” the case with established monuments,

“identifying [the cross’s] original purpose or purposes [is] especially difficult.”

See id. at 2082. The record demonstrates (1) that the National Youth

Administration erected a wooden cross in Bayview Park as part of an Easter

sunrise program organized by the Pensacola Jaycees, (2) that the original wooden

cross was later replaced with a concrete version dedicated at the 29th annual Easter


                                          27
             Case: 17-13025     Date Filed: 02/19/2020    Page: 28 of 42


service, and (3) that the Jaycees later donated to the cross to the City—but not

much else. And to complicate matters further, the “difficult[y]” of isolating the

Bayview Park cross’s “original purpose” is compounded by the fact that there are

three entities whose intentions might plausibly matter: the National Youth

Administration, the Jaycees, and the City. Even if we were to assume that the

National Youth Administration and the Jaycees had religious motivations for

erecting the cross in the first place, what of the City—which is, after all, the only

state actor in the mix and thus the only entity capable of violating the First

Amendment? Plaintiffs haven’t offered any meaningful evidence regarding the

City’s own motivations, either for allowing the erection of the original wooden

cross, for permitting its replacement with the current concrete cross, or for

accepting the Jaycees’ donation. Without better evidence as to the City’s “original

purpose” concerning the cross, we think “it would be inappropriate for [us] to

compel [its] removal or termination based on supposition.” See id.

      Second, as is likewise characteristic of established monuments, the purposes

associated with the Bayview Park cross have multiplied over time. See id.

Whatever the City’s original motivation for allowing the cross’s erection and

subsequent replacement and donation, it’s clear that in the ensuing years the cross

has come to serve multiple purposes. For instance, although it has remained the

location for an annual Easter sunrise program, it has also been used as a site for


                                          28
              Case: 17-13025    Date Filed: 02/19/2020    Page: 29 of 42


remembrance services on Veterans and Memorial Days, as well as a place for

citizens to gather during times of national crisis—e.g., following the death of

President Roosevelt, during times of war, etc. Moreover, the cross, bandstand, and

surrounding area have hosted many community gatherings—including boat

festivals, fundraising walks, outdoor movie nights, and weddings—and there is no

evidence that the City has ever made the space available to the public on anything

other than a neutral basis. (The surest proof of that fact: Just two months before

the filing of this lawsuit, the City granted plaintiff David Suhor’s request to reserve

the cross for his own “satanic purposes,” which required a church that had already

reserved it to move to another area of the park.) So, what the Supreme Court said

in American Legion applies here precisely: “Even if the original purpose of a

monument was infused with religion, the passage of time may obscure that

sentiment,” and “[a]s our society becomes more and more religiously diverse, a

community may preserve such monuments, symbols, and practices for the sake of

their historical significance or their place in a common cultural heritage.” Id. at

2083.

        Third, as with other established monuments, the “message conveyed” by the

Bayview Park cross seems to have “change[d] over time.” See id. at 2084

(quotation omitted). As the Supreme Court explained in American Legion, “[w]ith

sufficient time, religiously expressive monuments, symbols, and practices can


                                          29
             Case: 17-13025     Date Filed: 02/19/2020    Page: 30 of 42


become embedded features of a community’s landscape and identity . . . [and] [t]he

community may come to value them without necessarily embracing their religious

roots.” Id. Here, the cross’s message has evolved into a neutral one as it has

become embedded in the fabric of the Pensacola community by hosting a variety of

gatherings and events, both religious and secular. This sort of “[f]amiliarity itself

can become a reason for preservation.” Id.

      Finally, where, as here, “time’s passage imbues a religiously expressive

monument, symbol, or practice with this kind of familiarity and historical

significance, removing it may no longer appear neutral . . . .” Id. Removal of the

Bayview Park cross at this point—more than 75 years after its original erection and

more than 50 years after its replacement with the current concrete version—could

well, in the Supreme Court’s words, “strike many as aggressively hostile to

religion.” See id. at 2085.

      So in short, even assuming (contra the Third Circuit) that a religious

monument must satisfy American Legion’s four “considerations” before the

presumption of constitutionality arises, we conclude that they are satisfied here,

and that the presumption therefore applies.

                                          b

      So, either way you slice it, the presumption attaches. Next question: Can the

presumption be rebutted here—and if so, how? Unfortunately, we find even less


                                          30
             Case: 17-13025       Date Filed: 02/19/2020   Page: 31 of 42


guidance in American Legion about that. The parties offer competing theories,

which we will consider in turn.

      Borrowing from the Third Circuit’s analysis in Lehigh, the City contends

that the only way the presumption can be overcome is by “demonstrating

‘discriminatory intent’ in the government’s decision to maintain the monument, or

‘deliberate disrespect’ in the monument’s design.” Supplemental Br. of Appellants

at 8 (alterations adopted) (quotation omitted). As best we can tell, the quoted

phrases appear to have been taken, respectively, from the introduction to the

American Legion opinion and from a passing comment in the opinion relating to

the Bladensburg cross’s status as a World War I memorial. See American Legion,

139 S. Ct. at 2074, 2089. We aren’t convinced that the Supreme Court meant to

make either (or both) of those isolated and unexplained references “the test” for

rebutting the presumption of constitutionality, but with so little to go on, we might

as well consider them. In short, we agree with the City that, to the extent they are

the proper measure(s), plaintiffs have failed to demonstrate either “discriminatory

intent” or “deliberate disrespect” in the monument’s maintenance or design.

      First, plaintiffs have provided no evidence of the sort of discriminatory

intent that would warrant invalidating a presumptively constitutional monument.

It’s hard to imagine how the City could more convincingly demonstrate its

commitment to neutrality than by allowing use of the cross for any purpose—


                                           31
               Case: 17-13025     Date Filed: 02/19/2020     Page: 32 of 42


including one of the complaining plaintiffs’ own satanic rituals. Second, plaintiffs

offer no evidence of deliberate disrespect in the monument’s design. There is

nothing unique—let alone uniquely disrespectful—about the Bayview Park cross.

And as American Legion itself explains, that “[t]he cross is undoubtedly a

Christian symbol” shouldn’t “blind us to everything else” it represents. Id. at

2090.

        For their part, plaintiffs advocate a different test; they say that even if the

presumption of constitutionality applies, it is overcome in this case for two

reasons—(1) the Bayview Park cross’s “blatant[] religious purpose” and (2) the

fact that it is not a war memorial. Supplemental Br. of Appellees at 11–12. We

disagree.

        As to plaintiffs’ first contention: As we just explained, American Legion

itself demonstrates that an “undoubtedly . . . Christian symbol”—in particular, a

Latin cross—may nevertheless pose no Establishment Clause concerns. American

Legion, 139 S. Ct. at 2090. Moreover, as we’ve also explained, the Bayview Park

cross’s original purpose isn’t entirely clear, and it has in any event multiplied and

evolved over time. In other words, plaintiffs’ “blatant[] religious purpose”

criterion for rebutting the presumption adds little, if anything, to the first two

American Legion “considerations,” which, on plaintiffs’ own reading, inform the

presumption’s applicability in the first place.


                                             32
             Case: 17-13025     Date Filed: 02/19/2020    Page: 33 of 42


      As to plaintiffs’ second contention: Although it’s true that a single sub-

section of the American Legion opinion focuses on the Bladensburg cross’s status

as a World War I memorial, it’s also clear that the Supreme Court didn’t consider

that to be a necessary condition of its holding. Conspicuously, the Court didn’t

include war-memorial status among the four considerations that it used to support

its conclusion and that plaintiffs emphasize here. And in any event, although the

Bayview Park cross wasn’t officially erected as a war memorial, it has certainly

been used as one over the years—an evolutionary purpose (and character) that we

must give weight when applying American Legion. See id. at 2082–83.

      In sum, we’re not convinced that either of the parties’ proposals was

intended to be “the test” pursuant to which a plaintiff might seek to rebut the

presumption that applies to established religious monuments. Plaintiffs’ proposal,

it seems to us, is hard to square with American Legion itself. And if the City’s

proposal applies, we don’t think that plaintiffs have satisfied it. In either event, we

find no basis for concluding that the presumption of constitutionality has been

overcome in this case.

                                    *      *     *

      Having reconsidered the case in light of American Legion, we conclude, as

the Supreme Court did there, that “the Cross does not offend the Constitution.”

See id. at 2090.


                                          33
             Case: 17-13025    Date Filed: 02/19/2020    Page: 34 of 42


                                         III

      For the foregoing reasons, we hold (1) that we remain bound by this Court’s

decision in Rabun to conclude that plaintiffs have Article III standing to challenge

Pensacola’s maintenance of the Bayview Park cross, but (2) that when American

Legion—rather than Rabun (and through it, Lemon)—is applied, the cross’s

presence on city property does not violate the Establishment Clause.

      REVERSED.




                                         34
                 Case: 17-13025       Date Filed: 02/19/2020        Page: 35 of 42


NEWSOM, Circuit Judge, joined by ROYAL, District Judge, concurring:

         This, I suppose, is Pensacola Cross Case Concurrence 2.0.

         As the majority opinion explains, the Supreme Court’s decision in American

Legion v. American Humanist Association, 139 S. Ct. 2067 (2019), didn’t address

the issue of the plaintiffs’ standing one way or the other. Accordingly, as the

majority opinion likewise explains, we have no basis for revisiting the standing

analysis contained in our initial opinion—as we do our merits analysis. So under

our prior-panel-precedent rule, 1 we are bound by American Civil Liberties Union

of Georgia v. Rabun County Chamber of Commerce, Inc., 698 F.2d 1098 (11th Cir.



1
    According to the prior-panel-precedent rule,
         a prior panel’s holding is binding on all subsequent panels unless and until it is
         overruled or undermined to the point of abrogation by the Supreme Court or by
         this court sitting en banc. While an intervening decision of the Supreme Court
         can overrule the decision of a prior panel of our court, the Supreme Court
         decision must be clearly on point.
United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008) (citation and quotation omitted).
We haven’t been perfectly consistent in our articulation of the rule, and other formulations would
seem to allow subsequent panels more wiggle room. See, e.g., United States v. Madden, 733
F.3d 1314, 1319 (11th Cir. 2013) (“[O]ur prior precedent is no longer binding once it has been
substantially undermined or overruled by . . . Supreme Court jurisprudence.” (quotation
omitted)); Footman v. Singletary, 978 F.2d 1207, 1211 (11th Cir. 1992) (“We may decline to
follow a decision of a prior panel if necessary to give full effect to a United States Supreme
Court decision.”); Leach v. Pan Am. World Airways, 842 F.2d 285, 286 (11th Cir. 1988)
(“[A]ccording to both Eleventh and Fifth Circuit precedent [a three-judge] panel may not
overlook decisions by the Supreme Court which implicitly overrule a binding circuit decision, or
undercut its rationale.”). As tempting as it may be to invoke one of the flabbier variants in order
to “write around” Rabun, the majority opinion resists the urge. The way I see it, a healthy
respect for the decisions of my colleagues—both past and present—counsels a fairly rigorous
application of the prior-panel-precedent rule.
                                             35
             Case: 17-13025     Date Filed: 02/19/2020   Page: 36 of 42


1983), to conclude that the plaintiffs here have standing to contest the City of

Pensacola’s maintenance of the Bayview Park cross.

      But that won’t keep me from reiterating my position that Rabun’s standing

analysis—and in particular its full-on embrace of what Justice Gorsuch recently

called the “offended observer” theory, see American Legion, 139 S. Ct. at 2098

(Gorsuch, J., concurring in the judgment)—is just plain wrong. So here goes.

[Warning: If a lot of this sounds familiar, it should. See Kondrat’yev v. City of

Pensacola, 903 F.3d 1169, 1174–77 (11th Cir. 2018) (Newsom, J., concurring in

the judgment), cert. granted, judgment vacated, 139 S. Ct. 2772 (2019). It’s not

plagiarism when you do it to yourself.]

                                   *      *      *

      Plaintiffs Andre Ryland and David Suhor assert that they feel “offended,”

“affronted,” and “excluded” by the Bayview Park cross. Neither, though, it seems,

has been sufficiently affected to take any affirmative steps to avoid the cross. To

the contrary, Ryland has explained that he continues to use Bayview Park “many

times throughout the year” and that he “often” encounters the cross when

“walk[ing] the trail around the park.” So too, Suhor says that he “visit[ed]

Bayview Park regularly” for years before filing suit and that he still “encounter[s]

[the cross] on regular bike rides” there. (Suhor also used the cross for his own

purposes in 2016, just before filing suit—for some kind of satanic ritual.


                                          36
             Case: 17-13025     Date Filed: 02/19/2020   Page: 37 of 42


      Under the Supreme Court’s pathmarking Establishment Clause standing

case, Valley Forge Christian College v. Americans United for Separation of

Church & State, Inc., 454 U.S. 464 (1982), the plaintiffs’ allegations here—

offense, affront, exclusion—are plainly inadequate. There, the Court held, in no

uncertain terms, that “the psychological consequence presumably produced by

observation of [religious] conduct with which one disagrees” is “not an injury

sufficient to confer standing under Art[icle] III, even though the disagreement is

phrased in constitutional terms.” Id. at 485–86.

      Just a year after Valley Forge, however, a panel of this Court upheld the

standing of two plaintiffs in Rabun, who sued to remove a large Latin cross from a

state park in Georgia. 698 F.2d at 1101, 1108–09. The panel acknowledged

Valley Forge’s holding that “psychological” injury doesn’t give rise to Article III

standing in an Establishment Clause case. Id. at 1106. Even so, the panel

concluded that the Rabun plaintiffs had sufficiently alleged an injury-in-fact both

(1) by testifying that they were unwilling to camp in the state park so long as the

cross stood there and, separately, (2) “by the evidence of the physical and

metaphysical impact of the cross.” Id. at 1108. Thus, we said, the plaintiffs there

suffered injury because they were required either (1) to relocate to other camping

areas or—again, separately—(2) “to have their right to use [the state park]

conditioned upon the acceptance of unwanted symbolism,” the latter of which the


                                         37
               Case: 17-13025        Date Filed: 02/19/2020       Page: 38 of 42


panel described as a form of “spiritual harm.” Id. Rabun makes clear, therefore,

that at least in this Circuit, it is enough for an Establishment Clause plaintiff to

allege that he has suffered “metaphysical” or “spiritual” harm as a result of

observing religious conduct or imagery with which he disagrees. 2

       Can it really be that, as Valley Forge clearly holds, “psychological” harm is

not sufficient to establish Article III injury in an Establishment Clause case, and

yet somehow, as Rabun says, “metaphysical” and “spiritual” harm are? And can it

really be that I—as a judge trained in the law rather than, say, neurology,

philosophy, or theology—am charged with distinguishing between “psychological”

injury, on the one hand, and “metaphysical” and “spiritual” injury, on the other?

Come on. It seems clear to me that Rabun was wrong the day it was decided—

utterly irreconcilable with the Supreme Court’s then-hot-off-the-presses decision in

Valley Forge.

       And to make matters worse, Rabun has only gotten more wrong as time has

passed. Since 1983, the Supreme Court has consistently tightened standing

requirements—emphasizing, for instance, that the “irreducible constitutional



2
 In Glassroth v. Moore, we held that two plaintiffs who “altered their behavior” to avoid a large
Ten Commandments monument in the rotunda of the Alabama Supreme Court “ha[d] suffered
and . . . continue[d] to suffer injuries in fact sufficient for standing purposes.” 335 F.3d 1282,
1292 (11th Cir. 2003). Having done so, we excused ourselves from deciding whether another
plaintiff, “who ha[d] not altered his behavior as a result of the monument, ha[d] standing.” Id. at
1293.

                                                38
              Case: 17-13025      Date Filed: 02/19/2020   Page: 39 of 42


minimum” comprises three distinct elements, Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992); that the “[f]irst and foremost” of those elements is injury-in-

fact, Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 103 (1998); and

perhaps most significantly for present purposes, that an actionable injury must be

not only “particularized” in the sense that it affects the plaintiff in an individual

way, but also “concrete” in the sense that it “actually exist[s]” and is “real” rather

than “abstract,” Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1548 (2016) (quotations

omitted). Notably, along the way—and again, in cases since Rabun was decided—

the Court has expressly rejected “stigma[],” Allen v. Wright, 468 U.S. 737, 754–55

(1984), “conscientious objection,” Diamond v. Charles, 476 U.S. 54, 67 (1986),

and “fear,” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 417–18 (2013), as

judicially cognizable injuries.

      To be clear, the question whether Article III’s standing requirement is

satisfied by the sort of squishy “psychological” injury that carried the day in

Rabun—and via Rabun, in this case—is no mere academic issue. Rather, it

touches on fundamental constitutional postulates. “The law of Article III

standing,” the Supreme Court has said, “is built on separation-of-powers

principles, [and] serves to prevent the judicial process from being used to usurp the

powers of the political branches.” Clapper, 568 U.S. at 408. In particular, the

Court has emphasized that standing questions “must be answered by reference to


                                           39
              Case: 17-13025      Date Filed: 02/19/2020    Page: 40 of 42


the Art[icle] III notion that federal courts may exercise power only ‘in the last

resort, and as a necessity.’” Allen, 468 U.S. at 752 (quoting Chicago & Grand

Trunk R. Co. v. Wellman, 143 U.S. 339, 345 (1892)). In the same vein, with

respect to concreteness—the aspect of the injury-in-fact requirement principally at

issue here—the Court has underscored that when, as in this case, “a court is asked

to undertake constitutional adjudication, the most important and delicate of its

responsibilities, the requirement of concrete injury . . . serves the function of

insuring that such adjudication does not take place unnecessarily.” Schlesinger v.

Reservists Comm. to Stop the War, 418 U.S. 208, 221 (1974). By contrast, “[t]o

permit a complainant who has no concrete injury to require a court to rule on

important constitutional issues in the abstract would create the potential for abuse

of the judicial process, distort the role of the Judiciary in its relationship to the

Executive and the Legislature and open the Judiciary to an arguable charge of

providing ‘government by injunction.’” Id. at 222.

      In short, standing rules matter—and the sweeping standing rule that Rabun

embodies threatens the structural principles that underlie Article III’s case-or-

controversy requirement.

                                     *      *      *

      One last thing. Although the Supreme Court’s decision in American Legion

neither adds nor changes anything with respect to standing, that’s not to say that no


                                            40
             Case: 17-13025      Date Filed: 02/19/2020    Page: 41 of 42


one there noticed the difficulties presented when an onlooker claims that

“offen[se]” or “affront[]” clothes him with the authority to sue under the

Establishment Clause. Justice Gorsuch filed a separate opinion concurring in the

Court’s judgment—joined by Justice Thomas—in which he vigorously objected

that the plaintiffs there lacked Article III standing to challenge the constitutionality

of the Bladensburg cross. In particular, he said, the Rabun-style theory of

standing—which he aptly called “offended observer” standing—“has no basis in

law.” American Legion, 139 S. Ct. at 2098 (Gorsuch, J., concurring in the

judgment).

      Justice Gorsuch’s critique tracks mine pretty closely. (Or perhaps it’s that

mine anticipated his pretty closely. Whatever—we see it the same way.) He cites

many of the same cases that I’ve flagged—e.g., Schlesinger v. Reservists Comm. to

Stop the War, 418 U.S. 208 (1974), Allen v. Wright, 468 U.S. 737 (1984), and

Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013)—for the proposition that the

Supreme Court has long rejected allegations of offense, fear, and stigma as

sufficient to establish standing. American Legion, 139 S. Ct. at 2099–2100

(Gorsuch, J., concurring in the judgment). He makes essentially the same

separation-of-powers point that I’ve highlighted—in his words, that “[i]f

individuals and groups could invoke the authority of a federal court to forbid what

they dislike for no more reason than they dislike it, we would risk exceeding the


                                           41
             Case: 17-13025      Date Filed: 02/19/2020    Page: 42 of 42


judiciary’s limited constitutional mandate and infringing on powers committed to

other branches of government.” Id. at 2099. Perhaps most notably, he

emphasizes—as I have—that the Court “has already expressly rejected ‘offended

observer’ standing under the Establishment Clause itself.” Id. at 2100 (citing

Valley Forge, 454 U.S. 464). There, as he notes—and as I’ve explained—the

Court held, unmistakably, that “the psychological consequence presumably

produced by observation of conduct with which one disagrees” is not “sufficient to

confer standing under Art[icle] III.” Valley Forge, 454 U.S. at 485.

      Couldn’t have said it better myself.

                                    *      *      *

      For all these reasons, we should—whether in this case or some other—

convene en banc in order to bring our own Establishment Clause standing

precedent into line with the Supreme Court’s and to clarify that “offen[se],”

“affront[],” and “exclu[sion]” fail to satisfy Article III’s injury-in-fact requirement.




                                           42